               Case 2:20-cv-01028-JCC Document 66 Filed 08/25/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    A PLACE FOR MOM, INC., a Delaware                    CASE NO. C20-1028-JCC
      corporation,
10
                                                           MINUTE ORDER
11                           Plaintiff,
              v.
12
      LISA PERKINS, an individual,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to seal (Dkt. No.
18
     62). The parties move to to maintain under seal the confidential list of referral sources attached
19
     as Exhibit A to the parties’ Stipulation for a Permanent Injunction. (Id.) “There is a strong
20
     presumption of public access to the court’s files.” W.D. Wash. Local Civ. R. 5(g). This
21
     presumption applies particularly to “dispositive pleadings,” which includes exhibits attached to
22
     such pleadings. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
23
     To overcome this presumption, there must be a “compelling reason” for sealing that is “sufficient
24
     to outweigh the public’s interest in disclosure.” Id.; see Center for Auto Safety v. Chrysler
25
     Group, LLP, 809 F.3d 1092, 1101–03 (9th Cir. 2016). “[T]he ‘compelling reasons’ standard does
26


     MINUTE ORDER
     C20-1028-JCC
     PAGE - 1
               Case 2:20-cv-01028-JCC Document 66 Filed 08/25/21 Page 2 of 2




 1   not require the court to find an infringement of trade secrets if the material at issue is disclosed.

 2   Rather, it only requires that disclosure ‘might become a vehicle for improper purposes,’

 3   including the ‘release of trade secrets.’” PTP OneClick, LLC v. Avalara, Inc., Case No. C19-

 4   0640-JLR, Dkt. No. 87 at 8 (W.D. Wash. 2019) (quoting Kamakana, 447 F.3d at 1179)). Here,

 5   the exhibit at issue contains Plaintiff’s purported trade secrets, the disclosure of which could

 6   cause Plaintiff substantial economic and competitive harm. (See Dkt. No. 15 at 2; Dkt. No. 18 at

 7   4.) Thus, maintaining the exhibit under seal is necessary to prevent the Court’s files from being

 8   used for an improper purpose and to avoid irreparable harm to Plaintiff. See PTP OneClick, LLC,

 9   Case No. C19-0640-JLR, Dkt. No. 87 at 8. Accordingly, the Court finds compelling reasons to

10   maintain the exhibits under seal, GRANTS the parties’ motion (Dkt. No. 62), and DIRECTS the

11   Clerk to maintain Docket Number 63 under seal.

12          DATED this 25th day of August 2021.
                                                              Ravi Subramanian
13                                                            Clerk of Court
14
                                                              s/Sandra Rawski
15                                                            Deputy Clerk

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1028-JCC
     PAGE - 2
